Citation Nr: 1117250	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  08-06 365	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for polyarthralgia has been received.

2.  Entitlement to service connection for polyarthralgia.


REPRESENTATION

Appellant represented by:	Catherine Cornell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to August 1970.

This appeal to the Board of Veterans Appeals (Board) arises from a July 2004 rating action that denied service connection for polyarthralgia on the grounds that new and material evidence to reopen the claim had not been received.

In May 2009, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO.

By decision of November 2009, the Board denied service connection for polyarthralgia on the grounds that new and material evidence to reopen the claim had not been received.  The Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  By December 2010 Order, the Court vacated that portion of the Board's November 2009 decision that denied service connection for polyarthralgia on the grounds that new and material evidence to reopen the claim had not been received, and remanded the matter to the Board for compliance with instruction contained in a December 2010 Joint Motion of the appellant and the VA Secretary.

The Board's decision on the issue of whether new and material evidence to reopen the claim for service connection for polyarthralgia has been received is set forth below.  The issue of service connection for polyarthralgia on the merits is addressed in the REMAND portion of the decision below, and is REMANDED to the RO.



FINDINGS OF FACT

1.  By rating action of March 1979, the RO denied service connection for polyarthralgia; the appellant was notified of the denial by letter the next month, but he did not appeal.

2.  Additional evidence received since the March 1979 rating action denying service connection for polyarthralgia is not cumulative or redundant of evidence previously of record; relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1979 rating action denying service connection for polyarthralgia is final.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  Since March 1979, new and material evidence to reopen the claim for service connection for polyarthralgia has been received.  38 C.F.R. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) essentially includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view of the Board's favorable disposition of the new and material evidence issue, the Board finds that all notification and development action needed to render a fair decision on this aspect of the claim for service connection for polyarthralgia on appeal has been accomplished.

II.  Analysis

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by wartime service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d). 

The appellant's claim for service connection for polyarthralgia was previously considered and denied by rating action of March 1979.  He contended that his polyarthralgia had its onset in service.  The evidence then considered included the service medical records, which showed numerous complaints of pain and stiffness in the hands, ankles, and feet, and a diagnosis of arthralgia of undetermined etiology.  Following February 1979 VA examination post-service, the physician considered the possibility of pseudogout, and the diagnosis was painful feet, knees, and hips of undetermined etiology. 

The RO denied the claim for service connection in March 1979 on the grounds that the polyarthralgia existed prior to service, and had not been aggravated thereby.  The appellant was notified of that rating action by letter the next month, but he did not appeal.

Because the appellant did not appeal the March 1979 denial, that decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  The VA may, however, reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of an appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The current application to reopen the claim for service connection for polyarthralgia was filed in June 2003.  With respect to attempts to reopen previously-denied claims, 38 C.F.R. § 3.156(a) provides that new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

Thus, if the newly-presented evidence is not "new," the claim to reopen fails on that basis, and no further analysis of the evidence is required.  Similarly, if "new" evidence is not "material," in the sense that, when considered by itself or with previous evidence of record, it does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating it, the claim to reopen fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  If the evidence is determined to be both new and material, the VA must reopen the claim and evaluate its merits after ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial of the claim on any basis (in this case, the February 1977 rating action) in determining whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).
  
Considering the record in light of the above, the Board finds that the additional evidence added to the record since the RO's prior final March 1979 denial constitutes new and material evidence warranting reopening the claim for service connection for polyarthralgia, and the claim is granted to that limited extent.

In March 1983, C. C., M.D., stated that he had treated the Veteran since 1973 for disabilities including toe, ankle, and hip arthritis, that he was totally disabled from arthritic disease, and that he suffered from pain and swelling in the great toes, ankles, and hip.

On July 2004 VA examination, a review of the service medical records indicated that the Veteran had been seen on multiple occasions for bilateral great toe pain which was felt to be secondary to gout.  After examination, the diagnosis was bilateral hallux rigidus secondary to gout, and the physician opined that it was at least as likely as not that the veteran's current congenital condition existed prior to service, and was not permanently aggravated thereby beyond natural progression.

In July 2005, Dr. C. C. stated that current examination of the Veteran showed slight swelling in the joint of each great toe, and that he had suffered from such episodes on and off since military service, at which time gouty arthritis was diagnosed.  The physician opined that the swelling and pain in the great toes was obviously caused by gouty arthritis, not by flatfoot, as gouty arthritis of the toes was neither related to nor caused by flatfoot, although they could co-exist at the same time.

At the May 2009 Board hearing, the Veteran testified that he was treated for polyarthralgia and arthritis in military service, that a doctor diagnosed gout in service, that he had no such problems prior to service, and that his problem was caused by dampness and diet during service.  

In May 2009, A.M., M.D., the veteran's primary care physician, stated that he entered military service with flat feet, and developed gout during service.  She opined that his gout was not caused by his flat feet.  Current X-rays revealed no arthritis in the arches of his feet.  He had arthritic changes over the first toe metatarsophalangeal joint, where he also had gout.

In a May 2010 affidavit, the veteran's former wife attested to swelling in the joints of both of his great toes during the period from 1979 to 1993, as well as the fact that he experienced excruciating pain daily.  She stated that she massaged and pulled his great toes on a daily basis to give him some relief from the pain and swelling.

In January 2011, Dr. A. M. stated that she reviewed the veteran's military records, private medical notes, X-ray reports, and laboratory test results, as well as pertinent records in the veteran's VA claims folder, including service medical records, and opined that his polyarthralgia/degenerative arthritis was most likely caused by or a result of his military service.  This was based on the facts that he only had asymptomatic flat feet when he began military service, and that his military records showed several instances of pain and swelling in the hands and other widespread joints.  These complaints had progressed over time, and he currently had constant pain due to degeneration of his joints, which started in military service.  He also currently had pain in his toes and metatarsophalangeal joints, not in his arches.  X-rays revealed degenerative changes in the metatarsophalangeal joints, not the arch area.  While the physician had no proof that the Veteran had gouty arthritis, she opined that that was most likely the cause of his recurrent first metatarsophalangeal joint pain, swelling, and degeneration.

In February 2011, S. K., M.D., stated that he reviewed the veteran's service medical records and VA history and examination records, as well as pertinent records in the veteran's VA claims folder, and opined that his gout and arthritic pain in the feet and ankles were caused by or the result of his work in military service.  This was based on the facts that the Veteran was asymptomatic prior to military service, and that extensive walking on the steel decks of ships caused pain and swelling in his feet and knee, which was diagnosed as gout and arthritis.  The physician opined that these diagnosed disabilities were reasonably related to his repetitive trauma of weight-bearing in military service.

The Board finds that this evidence is "new," in the sense that it was not previously before agency decisionmakers, and is not cumulative or redundant of evidence previously of record.  The Board also finds that this evidence is "material" for the purpose of reopening the claim, as it constitutes medical and lay evidence linking current polyarthralgia to the appellant's military service, and thus relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating it.  

As new and material evidence has been received, the Board finds that the criteria for reopening the claim for service connection for polyarthralgia are met, and the appeal is granted to this extent only.  


ORDER

To the limited extent that new and material evidence to reopen the claim for service connection for polyarthralgia has been received, the appeal is granted to this extent.


REMAND

As noted above, the VCAA and its implementing regulations include enhanced duties to notify and assist claimants.  Considering the record in light of those duties, the Board finds that all notification and development action needed to fairly adjudicate the claim for service connection for polyarthralgia on the merits has not been accomplished.

Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  The VA is required to schedule an examination whenever evidence indicates that there has been a material change in disability or that the current rating may be incorrect.  38 C.F.R. § 3.327(a) (2010); see Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown,  8 Vet. App. 417, 422 (1995).  

Considering the service medical records, the February 1979 VA examination report, Dr. C. C.'s March 1983 and July 2005 medical statements, the July 2004 VA examination report, Dr. A. M.'s May 2009 and January 2011 medical statements, and Dr. S. K.'s February 2011 medical statement, the Board finds that the duty to assist requires that the appellant be afforded a VA examination by a physician to determine the relationship, if any between his current polyarthralgia and his military service.  Under the circumstances, the Board finds that this case must be remanded to the RO to obtain the cited examination to resolve the issue on appeal.  

The appellant is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of his claim.  See 38 C.F.R.  § 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the appellant fails to report for any scheduled examination, the RO should obtain and associate with the claims folder a copy of any notice of examination sent to him by the pertinent VA medical facility.    

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO for the following action:

1.  The RO should arrange for the Veteran to undergo a VA examination by a physician to determine (a) the relationship, if any, between any current polyarthralgia and his military service, and (b) whether any pre-existing polyarthralgia was aggravated by service.  The entire claims folder must be made available to and reviewed by the examining physician, and the examination report should include discussion of the veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The doctor should review the service and post-service medical records and render opinions for the record as to whether it is at least as likely as not (i.e., there is at least a 50% probability), or whether it is not at least as likely as not (i.e., there is less than a 50% probability) that any current polyarthralgia (a) had its onset in military service, or is otherwise related to any incident thereof, or (b) is directly related to any symptoms that the appellant identifies as having had during service that might not be reflected in the service medical records.

If any polyarthralgia is found to have existed prior to service, the physician should also render an opinion for the record as to whether it is at least as likely as not (i.e., there is at least a 50% probability), or whether it is not at least as likely as not (i.e., there is less than a 50% probability) that any such pre-existing polyarthralgia increased in severity during the veteran's military service, or was aggravated by any incident thereof.  If any pre-existing polyarthralgia is found to have increased in severity during service, the doctor should specifically address the matters of (a) whether such increase in severity was due to the natural progress of the condition, and (b) whether the underlying polyarthralgic disability, as opposed to just the symptoms, worsened during service.

In reaching these opinions, the physician should review and address the Veteran's service and post-service medical records, to include the February 1979 VA examination report, Dr. C. C.'s March 1983 and July 2005 medical statements, the July 2004 VA examination report, Dr. A. M.'s May 2009 and January 2011 medical statements, and Dr. S. K.'s February 2011 medical statement. 

The physician should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed (typewritten) report.

2.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

3.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

4.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the service connection claim on the merits in light of all pertinent evidence and legal authority.  If the Veteran fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.
 
5.  If the benefit sought on appeal remains denied, the RO must furnish the appellant and his attorney an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

